DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 11/22/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in the present application.
Information Disclosure Statement
	Information disclosure statement filed on 06/30/2021 is being examiner by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is 
directed to a judicial exception enumerated groupings of abstract ideas, mathematical model to analyze and predict a count of an aptamer sequence base without significantly more. The claim(s) recites a computer-implemented method comprising:
obtaining sequence data for an aptamer sequence that binds to a target; generating, by a binding affinity latent variable model, a binding affinity latent variable based on the sequence data;
generating, by a polymerase chase reaction (PCR) bias latent variable model, a PCR bias latent variable based on the sequence data;
generating, by a counting model, a predicted count of the aptamer sequence based on the binding affinity latent variable and PCR bias latent variable;
determining that the binding affinity latent variable is greater than the PCR bias latent variable; and in response to the determining that the binding affinity latent variable is greater than the PCR bias latent variable, accepting the predicted count of the aptamer sequence.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 

Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention as a whole, the claim is directed to a mathematical model to analyze and predict a count of the aptamer sequence based on a latent variable model wherein the sequences are binding to PCR bias and binding affinity.  
the claimed invention is a prediction model 230 to be utilized to predict a PCR bias latent variable for an aptamer sequence, the input can include the sequence and count features extracted from the initial sequence data and the selection sequence data associated with the sequence.
The specification described a prediction model 230 to be utilized to predict derived aptamer sequences based on a given sequence, the input can be the aptamer sequence itself or features extracted from the selection sequence data associated with the aptamer sequence and optional labels 240 can include known derivative sequences.  The loss function can be constructed to measure the difference between the outputs predicted using the prediction models and the optional labels contained in the training samples.   Binding affinity (the strength of the binding interaction between an aptamer and a target) is a characteristic that can drive aptamers to be present in greater numbers in a pool of aptamer-target complexes after a cycle of selection process.  Whereas PCR bias is a characteristic that can drive aptamers to be present in greater numbers in the initial library and/or a pool of aptamer-target complexes after a cycle of selection process. These relationships can be expressed in the sequence logic 245 such that as the binding affinity latent variable increases the predictive count increases.
The binding affinity latent variable decreases the predictive count decreases, as the PCR bias latent variable increases the predictive count increases (to represent this characteristic), and as the PCR bias latent variable decrease the predictive count decreases. The logical relationship between the binding affinity and PCR bias can be formulated as one or more constraints to the optimization problem for training the prediction models.   A training loss function that penalizes the violation of the constraints can be built so that the training can take into account the binding affinity and PCR bias constraints.
 Although the training mechanisms described herein mainly focus on training a prediction model, these training mechanisms can also be utilized to fine tune existing prediction models trained from other datasets.  A prediction model might have been pre-trained using pre-existing aptamer sequence libraries.  The prediction model training stage outputs trained prediction models including the trained binding affinity latent variable models, trained PCR bias latent variable models, trained count prediction models and trained sequence models.  Binding affinity latent variable models may be used in the binding affinity latent variable stage to generate binding affinity latent variable predictions based on selection sequence data.  The trained count prediction models may be used in the count prediction stage to generate count predictions based on the binding affinity latent variable predictions and the PCR bias latent variable predictions.  
The PCR bias latent variable model predicts a PCR bias latent variable 320 (a measure of the propensity of PCR bias to increase sequence counts) for a given aptamer sequence. In some instances, the PCR bias latent variable model 315 is implemented as a neural network model such as a feedforward neural network, recurrent neural network, convolutional neural network, and/or a deep neural network that relates observable variables.  A bijection, bijective function, or one-to-one correspondence is a function between the elements of two sets (i.e., a latent variable and a sequence count) where each element of the first set (latent variable for initial library or subsequent selection cycle) is paired with exactly one element (count for initial library or subsequent selection cycle) of the second set. The net predictive count 335 for a given aptamer is linked via the bijective functions 340, 345 to increase or decrease as the PCR bias latent variable 320 or binding affinity latent variable 330 increases or decreases. 
Thus, it is clear from the specification that the claimed invention is directed to  collecting  data from various samples and determining data for processing on a sample.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claim does not include an  additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the cited features are related to a data model and model variables for binding affinity and PCR bias latent variable to predict a binding sequence based on a binding affinity latent variable and a PCR bias latent variable, it is an abstract data without any binding structures for a complex sequence and wherein, the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a design environment.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, claim 1 does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  Claim 1 and the related processing elements as for modeling are  “well-understood, routine, and conventional” in the field under MPEP § 2106.05(d) in the technical fields.  It is nonstatutory subject matter.
Claim 2 cited the sequence data comprises: initial sequence data comprising a representation of the aptamer sequence and an observed count of the aptamer sequence in an initial library after a first amplification via the PCR; and  selection sequence data comprising the representation of the aptamer sequence and an observed count of the aptamer sequence in a selection library after a second amplification via the PCR. The cited features are related to data representation of the aptamer sequence.  It is an abstract idea and nonstatutory subject matter. 
Claim 3 cited the method of claim 2, wherein the binding affinity latent variable is generated based on the selection sequence data, and the PCR bias latent variable is generated based on the initial sequence data and the selection sequence data representation of the aptamer sequence.  It is nonstatutory subject matter for the reason of the.
 	Claim 4 cited the method of claim 3, wherein the generating the predicted count includes enforcing a constraint on a relationship between the binding affinity latent variable, the PCR bias latent variable, and the predicted count of the aptamer sequence, and wherein the relationship states as the binding affinity latent variable or the PCR bias latent variable increases or decrease an equivalent change of increasing or decreasing will be observed in the predicted count.  The claim is related to a constrained model for the predicted count.  It is nonstatutory subject matter for it related to data abstraction.
Claim 5 cited the method of claim 4, wherein the generating the predicted count further includes: 
predicting a count for the initial library based on the PCR bias latent variable;
predicting a count for each cycle of a selection protocol based on the binding affinity latent variable and the PCR bias latent variable; and combining the count for the initial library and the count for each cycle of a selection protocol as a linear combination, and wherein the count for the initial library is connected to the PCR bias latent variable via a first bijective function, and the count for each cycle of the selection protocol is connected to the PCR bias latent variable and the affinity binding latent variable via the first bijective function and a second bijective function.  The cited features are related to a mathematical function to predict a sequence data for an aptamer sequence that binds to a target.  The claim fails to integrate the cited feature in order to apply the claimed invention to a real and practical application for a real and useful solution.  The claim is nonstatutory subject matter. 
Claim 6 cited the method of claim 1, further comprising in response to accepting the predicted count of the aptamer sequence, generating, by a sequence prediction model, one or more sequences based on the aptamer sequence.  The claim is related to a sequence prediction model and sequences data.  It is nonstatutory subject matter for the reason as set in the rejection.
Claim  7 cited the method of claim 1, further comprising:
determining that the binding affinity latent variable is not greater than the PCR bias latent variable; and in response to the determining that the binding affinity latent variable is not greater than the PCR bias latent variable, rejecting the predicted count of the aptamer sequence.  It is a mathematical model to analyze and predict the aptamer sequence count.  It is nonstatutory subject matter for the reason as set in the rejection.
Claim 8 cited a system comprising:
one or more data processors; and a non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform actions including:
obtaining sequence data for an aptamer sequence that binds to a target; generating, by a binding affinity latent variable model, a binding affinity latent variable based on the sequence data; generating, by a polymerase chase reaction (PCR) bias latent variable model, a PCR bias latent variable based on the sequence data; 
 	generating, by a counting model, a predicted count of the aptamer sequence based on the binding affinity latent variable and PCR bias latent variable;
 	determining that the binding affinity latent variable is greater than the PCR bias latent variable; and in response to the determining that the binding affinity latent variable is greater than the PCR bias latent variable, accepting the predicted count of the aptamer sequence.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under   
Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
  	Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention as a whole, the claim is directed to a mathematical model to analyze and predict a count of the aptamer sequence based on a latent variable model wherein the sequences are binding to PCR bias and binding affinity.  
As described the claimed invention is a prediction model 230 to be utilized to predict a PCR bias latent variable for an aptamer sequence, the input can include the sequence and count features extracted from the initial sequence data and the selection sequence data associated with the sequence.
 	The specification described a prediction model 230 to be utilized to predict derived aptamer sequences based on a given sequence, the input can be the aptamer sequence itself or features extracted from the selection sequence data associated with the aptamer sequence and optional labels 240 can include known derivative sequences.  The loss function can be constructed to measure the difference between the outputs predicted using the prediction models and the optional labels contained in the training samples.   Binding affinity (the strength of the binding interaction between an aptamer and a target) is a characteristic that can drive aptamers to be present in greater numbers in a pool of aptamer-target..  PCR bias is a characteristic that can drive aptamers to be present in greater numbers in the initial library and/or a pool of aptamer-target complexes. These relationships can be expressed in the sequence logic 245 such that as the binding affinity latent variable increases the predictive count increases.
 	The binding affinity latent variable decreases the predictive count decreases, as the PCR bias latent variable increases the predictive count increases (to represent this characteristic), and as the PCR bias latent variable decrease the predictive count decreases. The logical relationship between the binding affinity and PCR bias can be formulated as one or more constraints to the optimization problem for training the prediction models.   A training loss function that penalizes the violation of the constraints can be built so that the training can take into account the binding affinity and PCR bias constraints.
The prediction model training stage outputs trained prediction models including the trained binding affinity latent variable models, trained PCR bias latent variable models, trained count prediction models and trained sequence models.  Binding affinity latent variable models may be used in the binding affinity latent variable stage to generate binding affinity latent variable predictions based on selection sequence data.  The count prediction models may be used in the count prediction stage to generate count predictions based on the binding affinity latent variable predictions and the PCR bias latent variable predictions.  
The PCR bias latent variable model predicts a PCR bias latent variable 320 (a measure of the propensity of PCR bias to increase sequence counts) for a given aptamer sequence.  A bijection, bijective function, or one-to-one correspondence is a function between the elements of two sets (i.e., a latent variable and a sequence count) where each element of the first set is paired with exactly one element of the second set. 
 	Thus, it is clear from the specification that the claimed invention is directed to  collecting data from various samples and determining data for processing on a sample.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claim does not include an  additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the cited features are related to a data model and model variables in a computation for computing binding affinity and PCR bias latent variable to predict a binding sequence based on a binding affinity latent variable and a PCR bias latent variable, it is an abstract data without any binding structures for a complex sequence and wherein, the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a design environment.
 	Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, claim 8 does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  The mathematical modeling in claim 8 is  “well-understood, routine, and conventional” in the field under MPEP § 2106.05(d) in the technical fields.  Claim 8 is nonstatutory subject matter.
 	Claim 9 cite the system of claim 8, wherein the sequence data comprises: initial sequence data comprising a representation of the aptamer sequence and an observed count of the aptamer sequence in an initial library after a first amplification via the PCR; and selection sequence data comprising the representation of the aptamer sequence and an observed count of the aptamer sequence in a selection library after a second amplification via the PCR.  The claim is related to sequence data representation.  It is nonstatutory subject matter for the reason as set in the rejection.
Claim 10 cited the system of claim 9, wherein the binding affinity latent variable is generated based on the selection sequence data, and the PCR bias latent variable is generated based on the initial sequence data and the selection sequence data.  The claim is related to data representation in the selection process.  It is nonstatutory subject matter.
Claim 11 cited the system of claim 10, wherein the generating the predicted count includes enforcing a constraint on a relationship between the binding affinity latent variable, the PCR bias latent variable, and the predicted count of the aptamer sequence, and wherein the relationship states as the binding affinity latent variable or the PCR bias latent variable increases or decrease an equivalent change of increasing or decreasing will be observed in the predicted count.  The claim is related to data model and states of the sequence.  It is abstract ideas and mathematical model in the prediction.  It is nonstatutory subject matter.
Claim 12 cited the system of claim 11, wherein the generating the predicted count further includes:
predicting a count for the initial library based on the PCR bias latent variable;
predicting a count for each cycle of a selection protocol based on the binding affinity latent variable and the PCR bias latent variable; and
combining the count for the initial library and the count for each cycle of a selection protocol as a linear combination, and wherein the count for the initial library is connected to the PCR bias latent variable via a first bijective function, and the count for each cycle of the selection protocol is connected to the PCR bias latent variable and the affinity binding latent variable via the first bijective function and a second bijective function.  The cited features are related to a mathematical modeling.  It is nonstatutory subject matter for the reason as set.
Claim 13 cited the method of claim 8, wherein the actions further include in response to accepting the predicted count of the aptamer sequence, generating, by a sequence prediction model, one or more sequences based on the aptamer sequence.  The claim is related to the prediction model. It is nonstatutory subject matter for the reason as set.
Claim 14 cited the method of claim 8, wherein the actions further include:
determining that the binding affinity latent variable is not greater than the PCR bias latent variable; and
in response to the determining that the binding affinity latent variable is not greater than the PCR bias latent variable, rejecting the predicted count of the aptamer sequence.   The cited features are related to variable model with it binding affinity variable and PCR bias latent variable.  It is nonstatutory subject matter.
Claim 15 cited a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions including:
obtaining sequence data for an aptamer sequence that binds to a target;
generating, by a binding affinity latent variable model, a binding affinity latent variable based on the sequence data;
generating, by a polymerase chase reaction (PCR) bias latent variable model, a PCR bias latent variable based on the sequence data; 
generating, by a counting model, a predicted count of the aptamer sequence based on the binding affinity latent variable and PCR bias latent variable; determining that the binding affinity latent variable is greater than the PCR bias latent variable; and in response to the determining that the binding affinity latent variable is greater than the PCR bias latent variable, accepting the predicted count of the aptamer sequence.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under   
Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
  Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention as a whole, the claim is directed to a mathematical model to analyze and predict a count of the aptamer sequence based on a latent variable model wherein the sequences are binding to PCR bias and binding affinity.  
As described the claimed invention is a prediction model 230 to be utilized to predict a PCR bias latent variable for an aptamer sequence, the input can include the sequence and count features extracted from the initial sequence data and the selection sequence data associated with the sequence.
 The specification described a prediction model to be utilized to predict derived aptamer sequences based on a given sequence, the input can be the aptamer sequence itself or features extracted from the selection sequence data associated with the aptamer sequence and optional labels 240 can include known derivative sequences.  The loss function can be constructed to measure the difference between the outputs predicted using the prediction models and the optional labels contained in the training samples.   Binding affinity (the strength of the binding interaction between an aptamer and a target) is a characteristic that can drive aptamers to be present in greater numbers in a pool of aptamer-target complexes after a cycle of selection process.  
 The binding affinity latent variable decreases the predictive count decreases, as the PCR bias latent variable increases the predictive count increases (to represent this characteristic), and as the PCR bias latent variable decrease the predictive count decreases. The logical relationship between the binding affinity and PCR bias can be formulated as one or more constraints to the optimization problem for training the prediction models.   A training loss function that penalizes the violation of the constraints can be built so that the training can take into account the binding affinity and PCR bias constraints.
The prediction model training stage outputs trained prediction models including the trained binding affinity latent variable models, trained PCR bias latent variable models, trained count prediction models and trained sequence models.  Binding affinity latent variable models may be used in the binding affinity latent variable stage to generate binding affinity latent variable predictions based on selection sequence data.  The trained count prediction models may be used in the count prediction stage to generate count predictions based on the binding affinity latent variable predictions and the PCR bias latent variable predictions.  
Some or all of the sequences in the first subset of sequences that have high predicted counts due primarily to high binding affinity can then be input into the trained sequence models 265 to identify sequence predictions.  The PCR bias latent variable model predicts a PCR bias latent variable 320 (a measure of the propensity of PCR bias to increase sequence counts) for a given aptamer sequence.  
Thus, it is clear from the specification that the claimed invention is directed to  collecting  data from various samples and determining data for processing on a sample.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claim does not include an  additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the cited features are related to a data model and model variables for binding affinity and PCR bias latent variable to predict a binding sequence based on a binding affinity latent variable and a PCR bias latent variable, it is an abstract data without any binding structures for a complex sequence and wherein, the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a design environment.
 Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, claim 15 does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  Claimed models are  “well-understood, routine, and conventional” in the field under MPEP § 2106.05(d) in the technical fields.  Claim 15 is nonstatutory subject matter.
Claim 16 cited the computer-program product of claim 15, wherein the sequence data comprises:
initial sequence data comprising a representation of the aptamer sequence and an observed count of the aptamer sequence in an initial library after a first amplification via the PCR; and 
selection sequence data comprising the representation of the aptamer sequence and an observed count of the aptamer sequence in a selection library after a second amplification via the PCR.  The cited features are related data sequence representation for aptamer sequence and selection sequence data.  It is abstract ideas in the modeling.  The claim is nonstatutory subject matter.
 	Claim 17 cited the computer-program product of claim 16, wherein the binding affinity latent variable is generated based on the selection sequence data, and the PCR bias latent variable is generated based on the initial sequence data and the selection sequence data.  It is related to abstract data modeling in the sequence selection data and sequence variable.  The claim is nonstatutory subject matter.
Claims 18, 19 and 20 cited the computer-program product of claim 18, wherein the generating the predicted count further includes: predicting a count for the initial library based on the PCR bias latent variable; predicting a count for each cycle of a selection protocol based on the binding affinity latent variable and the PCR bias latent variable; and combining the count for the initial library and the count for each cycle of a selection protocol as a linear combination, and wherein the count for the initial library is connected to the PCR bias latent variable via a first bijective function, and the count for each cycle of the selection protocol is connected to the PCR bias latent variable and the affinity binding latent variable via the first bijective function and a second bijective function.  The claimed features are related to a mathematical model for sequence prediction.  Claims are nonstatutory subject matter.






Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI Q PHAN/Primary Examiner, Art Unit 2147